Filed Pursuant to Rule 424(b)3 File No. 333-147465 PROSPECTUS USA TECHNOLOGIES, INC. 2,368,120 shares of Common Stock THE OFFERING The resale by our selling shareholders of up to2,368,120 shares of common stock on The NASDAQ Global Market at the prevailing market price or in negotiated transactions. This registration does not mean that the selling shareholders will actually offer or sell any of these shares. We will receive no proceeds from the sale of the shares by the selling shareholders. Because each selling shareholder will offer and sell the shares at various times, we have not included in this prospectus information about the price to the public of the shares or the proceeds to the selling shareholders. Our common stock is listed on The NASDAQ Global Market under the symbol “USAT.”
